UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2009 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 1-14323 76-0568219 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1100 Louisiana St., 10th Floor, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 381-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [X]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 15, 2009, Enterprise Products Partners L.P. (“Enterprise”) issued a press release announcing that the board of directors of its general partner declared an increase in the quarterly cash distribution rate paid to partners to $0.5525 per common unit, or $2.21 per unit on an annualized basis.The quarterly distribution will be paid on Thursday, November 5, 2009, to unitholders of record as of the close of business on Friday, October 30, 2009. Should the proposed merger of TEPPCO Partners, L.P. (“TEPPCO”) with an Enterprise subsidiary close prior to the distribution record date of October 30, 2009, holders of the Enterprise common units issued in exchange for TEPPCO units pursuant to the merger who remain Enterprise unitholders as of the record datewould receive this Enterprise cash distribution.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No.
